Citation Nr: 0739014	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-22 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include an adjustment disorder with 
depressed mood and a depressive disorder.

2.  Entitlement to service connection for a sinus disorder, 
to include as secondary to an in-service facial trauma.

3.  Entitlement to service connection for the residuals of 
dental trauma for the purpose of VA outpatient dental 
treatment.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1987 to 
March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The competent evidence demonstrates that the veteran's 
current depressive disorder first manifested during active 
duty service.

2.  The competent evidence does not show that the veteran has 
a sinus disorder that manifested during service or is 
otherwise related to service, including an in-service facial 
trauma.

3.  The competent evidence does not show that the veteran has 
a dental condition resulting from in-service trauma.


CONCLUSIONS OF LAW

1.  A depressive disorder was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  A sinus disorder was not incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2007).

3.  Claimed residuals of dental trauma were neither incurred 
in nor aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.381, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that a letter dated in February 2004 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

The February 2004 letter was sent to the veteran prior to the 
May 2004 rating decision.  The VCAA notice on these elements 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  No notice has been sent to the veteran regarding 
these elements of a claim; thus, the VCAA duty to notify has 
not been satisfied with respect to these notice elements. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  In other words, VA must show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating:  (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Although not 
specifically discussed by the court, some other possible 
circumstances that could demonstrate that VA error did not 
prejudice the claimant include where the claimant has stated 
that he or she has no further evidence to submit, or where 
the record reflects that VA has obtained all relevant 
evidence.

In this case, the Board finds that the notice error with 
respect to Dingess notice elements does not affect the 
essential fairness of the adjudication because, with respect 
to the veteran's claim of service connection for an acquired 
psychiatric disorder, the Board is granting service 
connection.  Thus, there will be an opportunity for the 
agency of original jurisdiction (AOJ) to provide such notice 
with implementation of the grant herein.  Regarding the 
veteran's remaining claims, the Board has concluded that a 
preponderance of the evidence is against these claims.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice on these two elements of a 
service connection claim should not prevent a Board decision 
on the veteran's claims.

The Board finds that VA has fulfilled its duty to assist the 
veteran in making reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as private treatment records from Dr. 
Rowland, D.D.S., Dr. Jackson, D.D.S., and Southern Illinois 
Dental.  VA also requested private treatment records for the 
veteran from Three Rivers Healthcare.  However, a letter was 
received from this facility in March 2004 indicating that it 
was unable to find any records for the veteran for the dates 
provided.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  Finally, the veteran was afforded VA 
examinations in conjunction with all of his claims on appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).


I. Acquired Psychiatric Disorder

The veteran asserts that he is entitled to service connection 
for an acquired psychiatric disorder.  In this regard, he 
contends that there is competent evidence in his service 
medical records that this disability began during service and 
that his personnel records indicate that his psychiatric 
problems were the reason for his early release from service. 

A review of the veteran's service medical records reveals no 
clinical psychiatric abnormalities noted on his April 1987 
entrance examination.  Thus, the presumption of soundness 
applies.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2007).  See also Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991).  However, service records also show that the 
veteran was referred to psychiatry in June 1988 for aloofness 
and lack of attention span.  Clinical notes from this 
referral indicate that the veteran has a history of prior 
alcohol abuse and that he recently separated from his wife.  
The Axis I diagnosis provided in the report is an adjustment 
disorder with depressed mood; the Axis II diagnosis is a 
schizoid personality disorder with passive aggressive and 
dependent traits.  

The veteran was again evaluated by psychiatry in November 
1988 after reportedly threatening to harm another serviceman.  
The clinical report states that the veteran admitted to 
feelings of depression, fatigue, and concentration problems.  
He also mentioned financial problems and animosity toward his 
wife whom he separated from in February 1988.  The diagnoses 
provided by psychiatry mirror those made in June 1988, with 
the exception of the Axis II diagnosis being atypical versus 
schizoid personality disorder.

The veteran was recommended for early discharge due to his 
underlying personality disorder.  He was eventually 
discharged in March 1989.  The March 1989 separation 
examination report indicates that the veteran has psychiatric 
diagnoses of adjustment disorder with depressed mood and 
schizoid personality disorder. 

There are no medical records following service indicating 
treatment for a continuing psychiatric disability.  However, 
the veteran was evaluated in February 2005 in conjunction 
with this claim, and at such time the VA clinical 
psychologist diagnosed the veteran with a depressive 
disorder, not otherwise specified, and opiod (morphine) 
dependence in full remission.  He was also diagnosed with an 
Axis II personality disorder by history.  The VA clinical 
evaluation included a detailed history and interview with the 
veteran; he reported difficulty getting along with others 
which in turn led to difficulty maintaining employment.  He 
indicated that he has had nearly thirty jobs since service.  
The veteran expressed that he had a hard time trusting people 
since his divorce from his wife in 1989; according to the 
veteran, she had an extramarital affair.  Although the 
February 2005 VA examiner did not provide a full etiological 
opinion, he did indicate that it appeared that the veteran 
had a history of maladaptive behavior prior to entering the 
military.  Additionally, there was evidence that he continues 
to demonstrate some of the signs and symptoms of a schizoid 
personality disorder.  

In light of the lack of a clear etiological opinion, the RO 
returned the claims folder to the VA clinical psychologist 
for further explanation.  His report, dated in April 2005, 
indicates that the veteran's current depressive disorder "is 
least likely as not a result of his problems that occurred in 
the military."  The examiner noted that the veteran's in-
service psychiatric problems, namely his adjustment disorder 
and depressed mood, were related to his marital problems.  
Similarly, the veteran continues to report problems with 
depression since divorcing his wife.  There is also evidence 
that he cannot maintain gainful employment due to difficulty 
maintaining a relationship.  The examiner opined that all of 
these issues appear to be affecting the veteran's present 
mood, leading to his depression, and are likely as not 
related to his underlying characterological disorder.  

The Board notes that the language "is least likely as not" 
might appear to provide a negative nexus opinion regarding 
the issue of whether the veteran's current depressive 
disorder is related to his in-service psychiatric problems.  
However, the Board finds that the explanation and discussion 
provided in the body of the April 2005 report reveals that 
the examiner's statement more likely reflects a typographical 
error.  Based on a review of the entire report, it appears 
that the examiner was trying to say that "it is at least as 
likely as not," rather than "it is less likely than not."  

Given the February and April 2005 VA examination reports, the 
Board finds that the competent evidence demonstrates that the 
veteran's current depressive disorder first manifested during 
his active duty service.  As such, service connection is 
warranted for a depressive disorder.  

As a final note, the Board finds that service connection for 
the veteran's schizoid personality disorder is not warranted.  
A personality disorder is not an injury or disease for 
purposes of VA laws and regulations, and, therefore, 
generally may not be service connected as a matter of law.  
38 C.F.R. §§ 3.303(c), 4.9 (2007).  Service connection may, 
however, be granted where a superimposed injury or disease 
occurs during, or as a result of, active service.  VAOPGCPREC 
82-90 (July 18, 1990).  In other words, the evidence would 
have to show that a superimposed injury or disease during 
service aggravated the veteran's anti-social personality 
disorder.  

In the present case, there is evidence that the veteran 
developed another psychiatric disability during service.  
However, there is no competent evidence of record which 
indicates that his depressive disorder aggravated his 
schizoid personality disorder.  Rather, the April 2005 VA 
psychology report discusses the two disorders separately.  
Moreover, the April 2005 report states that "it appears that 
his underlying personality disorder is what leads to or 
exacerbates the veteran's feelings of depression."  Thus, 
according to the competent evidence, the veteran's 
personality disorder aggravates his depressive disorder, and 
not vice versa.

II. Sinus Disorder

The veteran is claiming entitlement to service connection for 
a sinus disorder as secondary to an in-service facial trauma.  
At his February 2005 VA examination, the veteran indicated 
that he has had recurring sinus infections for the past 
fifteen years as well as chronic drainage to the back of his 
throat and sinus tenderness.

The Board observes that he is already service-connected for 
residual scarring from a left lower facial abrasion with lip 
lacerations that occurred when he was involved in a bicycle 
accident while on active duty.  Although he asserts that his 
sinus disorder is secondary to the same facial trauma that 
resulted in his left lower facial abrasion with lip 
lacerations, he has not contended that his sinus disorder is 
secondary to this residual scarring.  Thus, entitlement to 
service connection based on a theory of secondary service 
connection will not be discussed.  See 38 C.F.R. § 3.310 
(2007).

A review of the veteran's service medical records reveals 
that he incurred a laceration on the bridge of the nose and a 
"minor laceration" on the bulb of the nose when he fell 
face first off a bicycle in September 1988.  X-rays were 
completed; no fracture of the facial bones was seen.  The 
diagnosis provided in the reports is facial trauma secondary 
to bicycle accident.  Following the accident, the veteran was 
seen a couple of times for bloody noses; no diagnosis was 
noted in his clinical records.  

There is also one service medical record, in January 1989, 
which documents complaints of a cough, sore throat, and 
stuffed sinuses.  The veteran was diagnosed as having strep 
pharangytis.  There are no other records pertaining to sinus 
complaints in the veteran's service medical records.  The 
March 1989 separation examination notes that the veteran has 
a right deviated septum; however, no residuals of this 
disability are documented.  

The Board finds that the absence of any evidence of an in-
service diagnosis of a sinus disorder weighs against the 
veteran's claim that he is entitled to service connection for 
a current sinus disorder.  See 38 C.F.R. § 3.303(a).  
Moreover, the lack of any chronic sinus symptoms during 
service weighs against awarding service connection on the 
basis of a showing of continuity of symptomatology after 
service.  See 38 C.F.R. § 3.303(b).  Although the Board 
acknowledges the veteran's contentions that he has had a 
recurring sinus infection for the past fifteen years 
beginning in service, it observes that such evidence is not 
competent, and therefore cannot be the basis for a claim 
under 38 C.F.R. § 3.303(b).  As a layperson, the veteran is 
only competent to provide evidence regarding symptomatology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only 
someone with the proper medical expertise may provide 
evidence regarding a diagnosis or disability.  Id.  
Therefore, while the veteran may state that he has had sinus 
problems for the last fifteen years, he may not assert that 
these problems constituted a sinus disorder.  This would be 
providing evidence of a diagnosis.

The Board notes that the lack of evidence of an in-service 
diagnosis or chronic symptomatology during and after service 
is not fatal to the veteran's claim.  As noted above, service 
connection may also be warranted if the competent evidence 
establishes that any sinus disorder diagnosed after discharge 
was incurred in service.  38 C.F.R. § 3.303(d).

In the present case, the record contains no contemporaneous 
medical records showing treatment or complaints of a sinus 
disorder.  As previously discussed above, the veteran 
submitted a release form for records pertaining to his sinus 
disorder claim.  Unfortunately, a negative reply was received 
from the facility identified by the veteran.  He was 
eventually diagnosed with recurring sinus infections and 
congestion to the nasal turbinates at the February 2005 VA 
examination.  However, detrimental to the veteran's claim, it 
was the examiner's opinion that his recurring sinus 
infections were not likely secondary to his in-service facial 
trauma.  

The Board finds this opinion regarding the issue of whether 
there is a nexus between the veteran's current sinus disorder 
and military service to be probative to its determination.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  In this regard, the February 
2005 VA examination report indicates that the examiner's 
conclusion was based on a review of the entire claims folder 
as well as an interview with and examination of the veteran.  
See Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

In addition to the negative nexus opinion, the sixteen year 
lapse in time between the veteran's active service and the 
first evidence of a diagnosed sinus disorder also weighs 
against the veteran's claim.  The Board notes that it may, 
and will, consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the veteran 
has not complained of the maladies at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The Board acknowledges the veteran's argument that he has a 
current disability beginning in service.  This determination, 
however, is not a matter for an individual without medical 
expertise.  See Espiritu, supra.  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record, which fails to show 
that he has a current sinus disorder that is related to 
military service, including an in-service facial trauma.  A 
competent medical expert made this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

An accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology.  However, there must at least 
be a sufficiently definitive opinion on etiology to rise 
above the level of pure equivocality.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 
420, 424 (1998).  In the present case, the only competent 
medical evidence regarding the issue of a nexus is the 
negative February 2005 VA opinion.  

Thus, with consideration of the probative VA examiner's 
report, the length of time following service prior to a 
recorded diagnosis of a sinus disorder, and the absence of 
any medical opinion suggesting a causal link to the veteran's 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a sinus disorder.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).




III. Dental Trauma

The veteran is claiming service connection for the residuals 
of dental trauma as a result of his previously discussed 
September 1988 bicycle accident.  He essentially contends 
that he has had continued problems with his teeth, including 
multiple extractions, since service which he believes are the 
result of his in-service facial trauma.

Review of the service medical records reveals that the 
veteran underwent a complete dental examination following his 
September 1988 facial trauma, including panoramic X-rays.  
The post-accident dental report, dated September 17, 1988, 
indicates that the veteran has trismus with discomfort, and 
that tooth #9 and #10 are mesially tilted five degrees with 
hemorrhaging at gingival cuffs.  X-rays failed to show any 
fractures.  Further evaluation on September 19, 1988, 
demonstrated #9 and #10 as "stable" and not percussion 
sensitive.  The dental examiner noted that #9 and #10 appear 
to have no diagnosis of roots.  The veteran's trismus was 
also noted as less.  The dental record indicates that he 
should return in six to eight weeks for an endodontic 
evaluation of #9 and #10.  Records show that the veteran was 
evaluated in late October 1988; he was "asymptomatic."  No 
mention is made of any continued problems with #9 or #10 in 
the October 1988 dental record or in any subsequent service 
medical records.

It is clear from the above discussion that #9 and #10 
underwent some initial trauma as a result of the in-service 
bicycle accident.  However, service medical records fail to 
show any chronic residual dental trauma.  Post-service 
medical records are similarly silent for any residual damage 
as to #9.  However, a May 2002 dental record from Dr. 
Jackson, D.D.S., indicates that #10 was eventually extracted.  
There is no indication as to the reason for this extraction.

In an attempt to ascertain whether the extraction of #10 was 
the result of in-service dental trauma, the veteran was 
scheduled for a VA examination which was completed in 
February 2005.  At that time, the examiner rendered an 
opinion that the etiology of tooth loss for all of the 
veteran's twelve missing teeth was most likely from poor oral 
hygiene and poor care of his teeth.  The examiner noted that 
in reviewing the veteran's service records it was clear that 
he had a high rate of decay with numerous restorations prior 
to the accident.  Finally, the examiner indicated that there 
was no evidence of any tissue loss related to the veteran's 
in-service accident, nor did the veteran exhibit any pain on 
movement or popping of his jaw.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service.  38 U.S.C.A. § 1131.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wounds or other 
service trauma.  38 C.F.R. § 3.381(b) (2007).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA outpatient 
dental treatment, without being subject to the usual 
restrictions of a timely application and one-time treatment.  
38 C.F.R. § 17.161(c) (2007).

After review of the record, the Board is not able to 
determine that there is sufficient evidence to find that the 
veteran sustained dental trauma of his teeth resulting in 
residual damage.  In this regard, although it is noted in the 
veteran's service medical records that #9 and #10 were 
"tilted" five degrees after the accident, one month later 
there is no mention of any continued problems or trauma.  
Moreover, the dentist who evaluated the veteran in 2005 
rendered an opinion based on a review of the complete claims 
folder that the veteran did not have any residual dental 
trauma as a result of the in-service accident.  Rather, any 
missing teeth were due to poor oral hygiene.

Thus, with consideration of the veteran's service medical 
records and the probative VA examiner's report, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim of service connection for dental trauma for 
the purpose of obtaining VA outpatient dental treatment.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a depressive disorder 
is granted.

Entitlement to service connection for a sinus disorder, to 
include as secondary to an in-service facial trauma, is 
denied.

Entitlement to service connection for the residuals of dental 
trauma for the purpose of VA outpatient dental treatment is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


